Case: 18-12956   Date Filed: 12/03/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12956
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 6:18-cv-00193-GAP-KRS

RENEE BELL,
                                                           Plaintiff-Appellant,

                                 versus

FLORIDA HIGHWAY PATROL,
LARRY COSTANZO,
                                                       Defendants-Appellees.


                      ________________________

                            No. 18-13227
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:18-cv-00193-GAP-KRS



RENEE BELL,
                                                           Plaintiff-Appellant,


                                 versus

FLORIDA HIGHWAY PATROL,
LARRY COSTANZO,
                Case: 18-12956        Date Filed: 12/03/2019       Page: 2 of 4




                                                                       Defendants-Appellees.

                               ________________________

                      Appeals from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                     (December 3, 2019)

Before WILSON, NEWSOM and BRANCH, Circuit Judges.

PER CURIAM:

       Renee Bell, proceeding pro se, appeals the dismissal of a lawsuit she filed in

2018 against her former employer, the Florida Highway Patrol, and her former

supervisor, Larry Costanzo. Bell raises a number of claims in her complaint,

including civil rights violations and employment discrimination, based on alleged

events that she says occurred between 2005 and 2006. The district court dismissed

Bell’s complaint, holding that it was barred by the applicable statutes of

limitations, the doctrine of res judicata (based on prior, dismissed lawsuits filed in

2005 and 2017 stemming from the same events), and sovereign immunity.

Because Bell failed to challenge each of the district court’s independent,

alternative grounds for its ruling in her brief, we affirm.1



1
  Bell also appealed the district court’s orders denying her motion for reconsideration and her
self-styled motion for “final closure,” but she has abandoned any challenge to those rulings by
failing to address them in her initial brief. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.
2008).
                                                2
               Case: 18-12956     Date Filed: 12/03/2019    Page: 3 of 4


      Although we liberally construe briefs filed by pro se litigants, “[i]ssues not

briefed on appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008) (citation omitted). A litigant abandons a legal

claim or argument when she fails to “plainly and prominently raise it” in her initial

brief. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014)

(internal quotation marks and citation omitted). “We have long held that an

appellant abandons a claim when [s]he either makes only passing references to it or

raises it in a perfunctory manner without supporting arguments and authority.” Id.

(citations omitted). Moreover, we have held that a district court’s judgment should

be affirmed if an appellant fails to challenge each of the court’s independent,

alternative grounds for its ruling. Id. at 680 (“To obtain reversal of a district court

judgment based on multiple, independent grounds, an appellant must convince us

that every stated ground for the judgment against [her] is incorrect. When an

appellant fails to challenge properly on appeal one of the grounds on which the

district court based its judgment, [s]he is deemed to have abandoned any challenge

of that ground, and it follows that the judgment is due to be affirmed.”).

      Here, the district court provided several alternative, independent

justifications for its dismissal of Bell’s complaint. Although Bell’s brief

challenges the district court’s dismissal of her case generally, and it adequately

raises the sovereign-immunity issue, it does not plainly or prominently raise any


                                           3
               Case: 18-12956     Date Filed: 12/03/2019    Page: 4 of 4


arguments that her claims should not be barred by the applicable statutes of

limitations or res judicata. She does not argue, for instance, that the district court

applied the wrong statutes of limitations or that she qualified for an exception to

the doctrine of res judicata. She has therefore abandoned her challenge of the

district court’s order by failing to address all of its independent grounds for

dismissal. See Sapuppo, 739 F.3d at 680.

      Because Bell has abandoned her ability to challenge the district court’s

ruling, we need not proceed to the merits. The district court did not err in

dismissing her complaint.

      AFFIRMED.




                                           4